TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00509-CV


                                  Cathi Maham, Appellant

                                              v.

                                    Marc Smith, Appellee


            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
       NO. 19-3432-F395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Cathi Maham has filed an unopposed motion to dismiss this appeal.

We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellant’s Motion

Filed: November 3, 2021